Citation Nr: 0911470	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for vertigo with bilateral hearing loss and tinnitus, 
claimed as Meniere's Syndrome, prior to June 10, 1999.

2.  Entitlement to an initial evaluation in excess of 30 
percent for vertigo with bilateral hearing loss and tinnitus, 
claimed as Meniere's Syndrome, since June 10, 1999, to 
include whether separate compensable ratings are warranted 
for hearing loss and tinnitus.

2.  Entitlement to a compensable evaluation for repair of 
left and right perforated ear drums.

3.  Entitlement to an evaluation in excess of 10 percent for 
cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from October 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and September 2005 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).

The September 2003 decision granted service connection for 
vertigo with bilateral hearing loss and tinnitus, claimed as 
Meniere's Syndrome, and assigned a 10 percent evaluation 
effective from October 30, 1990.  The Veteran perfected an 
appeal with regard to the assigned initial evaluation.  In a 
March 2005 decision, the RO granted a 30 percent evaluation, 
effective from the date of service connection.  The Veteran's 
representative at the time informed the RO that the Veteran 
was satisfied with this decision and wished to withdraw his 
appeal.  In April 2005 correspondence, however, the Veteran 
submitted a signed statement in which he revoked his 
representation and very clearly stated that he wished to 
continue the appeal.  In an April 2005 response, the RO 
informed the Veteran that the March 2005 decision was a 
"total grant on the appealed vertigo with right ear hearing 
loss and no further action will be taken."  

The RO was incorrect.  The Veteran's appeal was with respect 
to the assigned evaluation, and he did not specifically limit 
his request to assignment of a 30 percent evaluation.  As the 
rating schedule includes higher permissible evaluations, the 
granting of increase to an intermediate step cannot be 
considered a full grant of the benefit sought on appeal.  The 
appeal for a higher initial evaluation is considered to have 
been open since September 2003, and the later decisions 
continuing that evaluation, and any disagreement with them, 
are subsumed by the unresolved appeal of the initial rating.  
The Board here considers the entire period of service 
connection, from October 1990 to the present, to be under 
appellate review.

The September 2005 decision denied increased evaluations for 
perforations of the left and right ear drums, and for 
cystitis.

The Veteran testified at an October 2008 personal hearing 
before the undersigned Veterans Law Judge via videoconference 
from the RO.  Subsequent to that hearing, the Veteran 
submitted additional VA treatment records in support of his 
claims.  He has waived initial RO consideration of that 
evidence.  At this time, the Veteran also clarified that with 
regard to the perforation of his left and right ear drums, he 
was seeking service connection for chronic infection 
secondary to the service connected disabilities.  This issue 
has not been clearly addressed by the RO, and hence is 
referred for appropriate action.

The issue of evaluation of cystitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The disability claimed as Meniere's Syndrome has at all 
times been manifested by noncompensable hearing impairment, 
with frequent episodes of vertigo; incidents of staggering 
are of no greater frequency than occasional.  Tinnitus is 
present.

2.  The repaired perforations of the right and left ear drums 
are asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for vertigo with bilateral hearing loss and tinnitus, claimed 
as Meniere's Syndrome, are not met prior to June 10, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.87a, 
Diagnostic Codes 6100, 6204, 6205, 6260 (1998); 38 C.F.R. 
§§ 4.1, 4.3, 4.87, Diagnostic Codes 6100, 6204, 6205, 6260 
(2008).

2.  The criteria for a rating in excess of 30 percent for 
vertigo are not met since June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.87, 
Diagnostic Code 6204 (2008).

3.  The criteria for a separate 10 percent evaluation for 
tinnitus are met since June 10, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.87, Diagnostic 
Code 6260. (2008).

4.  The criteria for a separate compensable evaluation for 
bilateral hearing loss are not met since June 10, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.87, Diagnostic Code 6100. (2008).

5.  The criteria for a compensable evaluation for repair of 
left and right perforated ear drums are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.87, Diagnostic Code 6211 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, with regard to the evaluation of a vertigo disability, 
this appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for vertigo with bilateral hearing loss and tinnitus, claimed 
as Meniere's Syndrome.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required with respect to this claim.  The Board does note 
that the Veteran has received correspondence dated in June 
2005 and May 2008 detailing both the general claim 
requirements and the specifically applicable evaluation 
criteria for this disability.

Turning to the evaluation for perforations of the right and 
left ear drums, the Board finds that legally sufficient 
notice was provided to the Veteran in a June 2005 letter, 
prior to the initial adjudication of the appeal.  This 
correspondence described generally the elements of a claim 
for increased evaluation, informed him of the evidence and 
information needed to support his claim, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such.  While this letter did not include 
information regarding VA policies and procedures for 
assigning effective dates and disability evaluations, such 
omission is harmless, as the claim is herein denied, and no 
effective date or evaluation need be assigned.  The Board 
also notes that no notice of specific evaluation criteria is 
necessary in  this case, as there is no element of evaluation 
which the Veteran could not meet through a general showing of 
worsening.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained outpatient and inpatient treatment records from all 
VA facilities identified by the Veteran or in the record, to 
include associated clinics.  Social Security Administration 
records have been obtained.  VA has obtained records from the 
BS Clinic.  The Veteran has not identified any other source 
of relevant medical records with respect to the issues 
decided here; private treatment records from MUSC deal with 
the issue which has been remanded.  VA has also provided 
several VA examinations over the course of the appeal.  The 
Veteran offered personal testimony before the undersigned 
Veterans Law Judge at an October 2008 hearing.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.

Evidence

VA treatment records from 1986 to 1995 reveal complaints of 
intermittent vertigo prior to approximately February 1994.  
The Veteran was already service connected for hearing loss 
and ear drum perforations.  A January 1991 audiometry showed 
the following:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
65
75
LEFT
10
10
15
25

The average pure tone threshold was 46 in the right ear and 
15 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  In February 1994, the Veteran 
underwent tympanoplasty to repair a punctured right ear drum.  
Doctors noted infection of the ear at that time.  Following 
surgery, complaints of vertigo increased.  The Veteran also 
began to report decreased hearing acuity.  From February to 
October 1995, the Veteran again required treatment for 
infection secondary to the perforation.  


A September 2005 audiometry showed the following:




HERTZ



1000
2000
3000
4000
RIGHT
25
25
50
65
LEFT
10
10
30
45

The average pure tone threshold was 40 in the right ear and 
24 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  Vertigo and hearing loss were 
noted.  Medication for dizziness was prescribed; though the 
Veteran expressed safety concerns at work, no history of or 
current complaints of staggering or cerebellar gait were 
reported.  He was placed on light duty as per doctor orders 
in November 1995, and indicated that he lost his job due to 
duty restrictions.

A VA examination was conducted in August 1995.  The Veteran 
reported progressively worsening vertigo and disequilibrium 
since service, related to his bilateral ear drum 
perforations.  The Veteran stated that his dizziness 
interfered with employment as a welder.  Quick movements of 
the head or looking upward caused increased dizziness.  He 
had to use several pillows to sleep.  He complained of 
bilateral tinnitus and hearing loss.  Physical examination 
revealed an intact left tympanic membrane (TM), and a 
perforated right TM.  There was no current infection.  The 
examiner diagnosed right TM perforation, subjective hearing 
loss with tinnitus, and chronic disequilibrium probably 
secondary to vestibular dysfunction.

In July 1996, a VA neurological examination was conducted.  
The Veteran reported that he had been diagnosed with 
Meniere's Syndrome "by computer" at MUSC.  The Veteran 
complained about "being unsteady all of the time" as well 
as reporting intermittent attacks of vertigo marked by 
difficult walking.  He stated that he had been arrested twice 
for public drunkenness because of it.  The Veteran reported 
decreased hearing but denied current tinnitus.  Testing 
elicited complaints of vertigo and dizziness.  The Veteran 
could not perform the tandem gait test "as he staggered and 
jumped around."

A VA ear disease examination was conducted in August 1996.  
Audiometry showed a mixed conductive and sensorineural 
hearing loss; the Veteran also complained of tinnitus since 
his 1994 tympanoplasty.  The left TM was "very scarred" and 
the right TM had at least two perforations.  Some debris may 
have been present on the right.

VA treatment records from 1996 to 2002 reveal ongoing 
complaints of and treatment for vertigo.  The Veteran was 
treated for ongoing ear infection, diagnosed as otitis 
externa, in June 1996.  In September 1996, doctors noted that 
despite complaints of vertigo and the current right ear TM 
perforation, the Veteran walked with a normal gait.  Minor 
surgery was performed in August 1997 to repair the right TM 
and remove the debris, identified as a cholesteatoma noted on 
August 1996 examination.  Following this surgical 
intervention, VA treatment records indicate that symptoms 
were well controlled with medications.  Though vertigo was 
still noted, there was no report of staggering or irregular 
gait.  At times, the Veteran actually denied the presence of 
dizziness at all.

Private medical records from the BS Clinic for the period of 
June 1998 to March 1994 address mainly treatment for HIV 
infection.  In February 2001, however, a doctor noted 
complaints of tinnitus and decreased balance in the mornings 
since approximately 1976.

At a March 2000 VA audiological examination, high frequency 
sensorineural hearing loss was noted, at 3000 Hertz and 
above.  Tinnitus was also reported.  The Veteran also 
complained of sensitivity in the ear canal when attempts were 
made to place probes.  Audiometric results were:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
60
75
LEFT
15
20
40
45

The average pure tone threshold was 45 in the right ear and 
30 in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent bilaterally.

In April 2000, a VA doctor reviewed the claims folder, to 
include all past treatment records and examinations, and 
opined that the Veteran did not have Meniere's Syndrome, 
though he did have symptoms imitating such, including 
vertigo, tinnitus, and hearing loss.  

At an April 2001 Board hearing, the Veteran complained of 
dizziness, vertigo, clumsiness, and ringing in the ears.  He 
described "wobbling" when he tried to stand at attention, 
and had vertigo symptoms with changes of head position.  He 
also reported a history of ear infections related to TM 
perforations.

VA examinations were performed in November and December 2001.  
At the November ear disease examination, the examiner 
reiterated his conclusions from April 2000, stating that the 
current complaints of hearing loss, vertigo, and tinnitus did 
not represent an otolaryngological disability.  He felt the 
disability was neurological in nature.  He noted no current 
perforation in either ear, and the lack of any current 
infection.  In December 2001, audiometric testing confirmed 
the presence of a bilateral hearing loss disability.  
Audiometric results were:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
60
75
LEFT
15
15
40
45

The average pure tone threshold was 45 in the right ear and 
29 in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent bilaterally.
The Veteran also continued to complain of tinnitus.  

A VA neurological examination was performed in December 2001.  
The Veteran complained of a feeling of light-headedness, 
imbalance, and ringing in the ears.  When he awoke in the 
morning, he listed to one side, and had to move his head 
around slowly to dispel the list.  He stated he had 
difficulty with balance and fine motor coordination.  The 
examiner observed the Veteran to move his head freely during 
the examination; he did not appear to have any imbalance 
problems.  Tandem walking was done carefully and with some 
side to side movement, but was accomplished.  The examiner 
commented that testing was consistent with central vertigo, 
but could identify no vestibular system abnormalities 
accounting for the clinically shown impairment.  

At a June 2003 VA ear disease examination, the Veteran 
reported that while he was in service, he would weave when he 
tried to stand still.  He currently has a "leaning 
sensation."  He reported that he stumbles quite a bit, and 
his balance is thrown off if some one cuts in front of him.  
The unsteadiness is always present, though on one occasion he 
felt the ground was moving up to meet him and he became 
nauseous.  He cannot lie flat or hold his head back.  
Generalized unsteadiness was noted with tandem walking, but 
movement was otherwise normal.  Standing with feet together 
and eyes open caused mild unsteadiness; when one eye was 
closed, it markedly worsened.  Some subjective dizziness was 
reported.  The TMs were intact, with healed perforations.

At a January 2005 VA audiometric examination, the Veteran 
denied any recent ear infections.  He complained that his 
dizziness was worse in the mornings, and he reported 
decreased hearing and constant bilateral tinnitus.  Bilateral 
sensorineural hearing loss was diagnosed.  Audiometric 
results were:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
70
75
LEFT
15
20
55
50

The average pure tone threshold was 53 in the right ear and 
35 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 84 
percent on the left.  

At an August 2005 VA examination, audiometric results were:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
75
80
LEFT
15
25
50
50

The average pure tone threshold was 54 in the right ear and 
35 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent on the right and 84 percent 
on the left..

VA treatment records from 2002 to 2005 reveal no ongoing, 
regular complaints of vertigo, tinnitus, or hearing loss.  
There is no evidence of treatment for recurrent or chronic 
ear infections.  No problems with ambulation were noted in 
November 2004.  

VA treatment continued from 2006 to the present.  In February 
2006, the Veteran  was seen for complaints of left ear and 
neck pain.  He did not report vertigo or dizziness at that 
time.  The left TM was pearly grey, and a nearby lymph gland 
was swollen and tender.  The doctor diagnosed sinusitis and 
neck pain, but also referred the Veteran for further 
evaluation.  In March 2006, a doctor listed a diagnosis of 
"mastoiditis post ear surgery vs. sternocleidomastoideus 
spasm/positional" in evaluating complaints of cervical pain.  
Radiographic examination confirmed that mastoiditis was not 
present, though the condition has since been listed in the 
computerized problem list..  The Veteran did associate 
dizziness with his left sided facial/cervical pain in May 
2006, but testing revealed no abnormalities of the ear or 
brain.  An avulsion fracture of the C6 vertebrae and some 
degenerative changes of the cervical spine were identified.  
The Veteran complained of a right ear ache and vertigo in 
August 2006.  Physical examination was normal, and an over 
the counter antihistamine was recommended.

The Veteran complained of intermittent dizziness in December 
2006.  He was ambulatory with no apparent impairment, and no 
abnormalities or infections of the ears were noted.  While 
being treated for HIV infection in February 2007, the Veteran 
complained of his ears feeling "blocked."  He denied 
impaired hearing, and reported a history of TM perforations.  
On examination, both TM were scarred, and a possible 
perforation was noted on the right, though the physician was 
"not convinced."  There was no infection, however.  In 
August 2007, the Veteran related that he had vertigo for many 
years, and this required him to sleep with his head elevated 
n pillows.  This in turn caused right shoulder pain.  During 
a July 2008 appointment, the Veteran asked his VA doctor to 
"certify his disability."  He reported to the physician 
that he wanted to work, but could not.  He had worked in a 
steel plant, but "vertigo from Meniere's got him fired for 
lost time from work."  In September 2008, he complained of 
constant tinnitus, though it was in relation to back and neck 
pain.  VA treatment records through October 2008 are 
associated with the clams file.  They do not reflect any 
current ear infection, TM perforations, or 

The Veteran testified before the undersigned Veterans Law 
Judge at an October 2008 videoconference hearing.  He stated 
that he had daily dizziness, which could be triggered by head 
position.  He related an incident where he was trying to 
capture a raccoon, and became dizzy when he moved too quickly 
with his head up.  The Veteran stated that he fell and broke 
his leg.  He also indicated that he had recurrent ear 
infections, and currently was awaiting surgery to repair a 
perforated TM.  

Evaluation of Service Connected Disabilities

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Vertigo with Hearing Loss and Tinnitus

As was discussed above, the Veteran's appeal with regard to 
the evaluation of his vertigo disability includes the period 
since the grant of service connection in October 1990.  The 
criteria applicable to his disability were amended 
substantially effective June 10, 1999, and hence his 
entitlement to increased evaluation must be considered under 
both the old and new criteria.  VA's General Counsel has held 
that where a law or regulation changes during the pendency of 
an appeal, the Board should first determine which version of 
the law or regulation is more favorable to the Veteran.  If 
the application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation. 
VAOPGCPREC 3-2000 (April 10, 2000).

Here, the Board determines that both sets of criteria must be 
discussed and applied.  The amended, post June 1999 criteria 
are more beneficial to the Veteran, but these cannot be 
applied prior to their effective date.  Before June 10, 1999, 
therefore, the Veteran must be evaluated under the older 
criteria.

Prior to June 10, 1999

The Rating Schedule as it existed prior to June 10, 1999, 
provided several potentially applicable Diagnostic Codes 
under which the Veteran's service connected disability could 
be rated.  Among these are Code 6100 (hearing impairment), 
Code 6204 (labrynthitis), Code 6205 (Meniere's Syndrome), and 
Code 6260 (tinnitus).  38 C.F.R. §§ 4.87, 4.87a (1998).  The 
Board notes that the Schedule does not specifically prohibit 
simultaneous evaluations under more than one of these Codes, 
though the general proscription against pyramiding applies.  
Compensation may not be paid under multiple Codes for the 
same manifestations of disability.  38 C.F.R. § 4.14.

Code 6100 provides for evaluation of hearing loss disability 
based on the degree of puretone threshold impairment at four 
frequencies, in combination with speech recognition scores on 
the Maryland CNC test.  38 C.F.R. § 4.87, Tables VI and VIa 
(1998).

Code 6204 provides a 30 percent evaluation for severe 
labrynthitis marked by tinnitus, dizziness, and occasional 
staggering; a 10 percent evaluation is assignable for 
moderate disease, with tinnitus and occasional dizziness.  
38 C.F.R. § 4.87a (1998).

Code 6205 assigns a 30 percent evaluation for mild Meniere's, 
with aural vertigo and deafness.  Moderate Meniere's, with 
less frequent attacks, including cerebellar gait, is rated 60 
percent disabling.  A total disability evaluation (100 
percent) is assigned for severe Meniere's syndrome, with 
frequent and typical attacks, vertigo, deafness, and 
cerebellar gait.  38 C.F.R. § 4.87a (1998).

Tinnitus is evaluated under Code 6260, which provides a 10 
percent evaluation when the condition is persistent as a 
symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a (1998).

Based upon the evidence of record, the Veteran is best 
evaluated under Code 6204 for the period prior to June 10, 
1999.  Application of no other Diagnostic Code, or 
combination of Codes, would result in a higher evaluation 
than the currently assigned 30 percent.  

A 10 percent evaluation is assignable under Code 6260 for 
tinnitus, but no compensable evaluation may be assigned under 
Codes 6100 or 6205 for combination.  The evidence of record 
shows no greater than mild hearing impairment prior to June 
1999, not warranting a compensable evaluation; this is based 
on multiple audiometric evaluations over the years as 
reflected in VA outpatient treatment records.  Similarly, no 
compensable evaluation would be applicable under Code 6205, 
as all compensable evaluation for Meniere's Syndrome require 
a showing of attacks of deafness.  The Veteran has at no time 
alleged any episodes of sudden onset total hearing loss, and 
no such attacks are reflected in the objective testing of 
record.

Moreover, a 10 percent evaluation for tinnitus under Code 
6260 would not be combinable with an evaluation for 
labrynthitis, as the criteria for evaluation of that 
disability include consideration of the presence of tinnitus.  
Combining evaluations under Code 6204 and 6260 would 
constitute pyramiding.  38 C.F.R. § 4.14.  As Code 6204 
provides the only avenue through which a compensable 
evaluation in excess of 10 percent may be assigned, and it 
contemplates all the reported symptomatology, the Board 
determines that evaluation of the Veteran's disability as 
labrynthitis prior to June 10, 1999, is most appropriate and 
advantageous to him.

Under those criteria, the Board finds that a 30 percent 
evaluation is assignable for severe disability.  The record 
establishes complaints of tinnitus, and the Veteran has 
consistently reported dizziness and vertigo throughout the 
appellate period.  Finally, the record reflects that the 
dizziness has caused occasional staggering.  The Veteran has 
recounted several incidents with the police when they thought 
him intoxicated, and the basis for assignment of light duty 
in November 1995 was the danger of staggering and falling.  

No higher, extraschedular evaluation is assignable under 
38 C.F.R. § 3.321(b) prior to June 10, 1999.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  Factors such as marked interference with 
employment, or frequent periods of hospitalization must be 
considered.  According to 38 C.F.R. § 4.1, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the Veteran has not shown in this case is that 
his service-connected vertigo with tinnitus and hearing loss 
has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The disability has not 
significantly interfered with employment or required frequent 
periods of hospitalization.  He was limited from performing 
some potentially dangerous duties, not from working per se, 
and has not required frequent or extended hospitalizations.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected vertigo 
disability.

In sum, a 30 percent evaluation, and no higher, is warranted 
for the Veteran's service connected vertigo with bilateral 
hearing loss and tinnitus, claimed as Meniere's Syndrome, 
prior to June 10, 1999.  The rating criteria extant during 
that time provide for a higher evaluation only when attacks 
of deafness are shown, and extraschedular consideration is 
not warranted.



Since June 10, 1999

Turning to the period after the rating criteria were amended, 
the Board finds that a higher total evaluation for vertigo 
with hearing loss and tinnitus, claimed as Meniere's 
syndrome, is assignable through separate evaluation of the 
constituent symptoms of the service connected disability.

The Rating Schedule changed substantially in June 1999.  
While the Code numbers remained the same, the corresponding 
diseases were changed, and new evaluation criteria were 
applied.  The Board notes that the potentially applicable 
Codes include Code 6100 (hearing loss), Code 6204 (peripheral 
vestibular disorders), Code 6205 (Meniere's syndrome), and 
Code 6260 (tinnitus).  Further, the Schedule now includes 
specific directions as to how ratings for diseases and 
disabilities of the ear may be combined.

Code 6100 continues to provide for evaluation of hearing loss 
disability based on the degree of puretone threshold 
impairment at four frequencies, in combination with speech 
recognition scores on the Maryland CNC test.  38 C.F.R. 
§ 4.87, Tables VI and VIa (2008).

Code 6204 is now for evaluation of peripheral vestibular 
disorders.  Occasional dizziness is rated 10 percent, while 
dizziness with occasional staggering warrants a 30 percent 
evaluation.  A Note to the Diagnostic Code states that 
objective findings supporting the diagnosis are required for 
a compensable evaluation.  Further, hearing impairment or 
suppuration shall be rated separately and combined.  
38 C.F.R. § 4.87, Code 6204 (2008).  

Code 6205 now provides that Meniere's syndrome manifesting 
hearing impairment with vertigo less than once a month, with 
or without tinnitus, is rated 30 percent disabling.  
Meniere's syndrome manifesting hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus is rated 60 
percent disabling.  Meniere's syndrome manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus, is 
rated 100 percent disabling.  A Note to Diagnostic Code 6205 
provides that Meniere's syndrome is to be rated either under 
these criteria or by separately rating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
rating.  The Note also provides that a rating for hearing 
impairment, tinnitus, or vertigo is not to be combined with a 
rating under Diagnostic Code 6205.  38 C.F.R. § 4.87, Code 
6205 (2008).

Finally, Code 6260 provides a 10 percent disability rating 
for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 
provides that a separate rating for tinnitus may be combined 
with a rating under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports a rating 
under one of those Diagnostic Codes.  Note 2 provides that 
only a single rating for recurrent tinnitus may be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note 3 provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) should not be rated 
under Diagnostic Code 6260, but should be rated as part of 
any underlying condition causing the tinnitus.  38 C.F.R. 
§ 4.87, Code 6260 (2008).

The Board agrees that no greater than a 30 percent evaluation 
is warranted under Code 6205 in this case.  While the 
Veteran's vertigo and dizziness are frequent, daily 
occurrences, the record reflects only isolated incidents 
which might be considered examples of cerebellar gait, and 
only one of these clearly occurred after June 10, 1999.  The 
incidents with the police believing the Veteran drunk, or 
needing less dangerous duties at work, occurred prior to the 
amendment of the Schedule.  A review of treatment records 
reveals repeated notations that the Veteran ambulates without 
problem.  He is noted to sway with tandem walking, but he is 
able to accomplish the movement; the Board does not consider 
this to be the impairment contemplated by the Schedule, as it 
represents an irregular and unusual task and does not rise to 
the level of a "stagger."  His accounts of vertigo and 
dizziness mainly involve feelings on waking, and are not 
related to walking.  The Veteran has alleged clumsiness or 
stumbling at times, but has provided only ne recent concrete 
example of such.  He testified at his October 2008 hearing 
that he fell due to vertigo when trying to move quickly with 
his head in a subjectively bad position.  The evidence of 
record does not support a finding episodes of cerebellar gait 
between once and four times a month, and hence no evaluation 
in excess of 30 percent is warranted under Code 6205.

This finding of occasional (less than once a month) 
staggering does, however, support assignment of a 30 percent 
evaluation under Code 6204, for a peripheral vestibular 
disorder.  Moreover, as Code 6204 does not include 
consideration of the symptoms of hearing loss or tinnitus, 
separate evaluations may be assigned for those 
manifestations, resulting in a higher overall disability 
evaluation.

The Board finds that a separate 10 percent evaluation is 
warranted for tinnitus.  The Veteran has continued to 
complain of recurrent tinnitus, meriting the assigned 
evaluation from June 10, 1999, the date of change in law.

No compensable evaluation is assignable for hearing loss, 
however.  Relevant laws and regulations stipulate that 
evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing 
acuity.  Hearing impairment is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold levels (which, in turn, are 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second).  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
I to XI.  Tables VI and VII as set forth in § 4.85(h) are 
used to calculate the rating to be assigned.  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(h).  Although the degree of 
hearing loss disability has clearly increased over the years, 
application of the mechanical formula to the audiometric 
results of record establishes that no greater than a 0 
percent evaluation is warranted for hearing impairment.

As was discussed above, consideration has been given to 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  There continues to be no evidence of an 
exceptional or unusual disability picture presented here.  
The signs and symptoms reported by the Veteran and his 
doctors are accounted for by the current Schedule, and 
although the Veteran may have altered his employment goals, 
there is no evidence that this service connected disability 
prevents employment or unduly interferes with such.  He has 
not been frequently hospitalized.

In summary, under the rating schedule as amended effective 
June 10, 1999, the Veteran's service connected vertigo with 
hearing loss and tinnitus is most advantageously rated 
through its constituent parts.  Vertigo warrants a 30 percent 
evaluation independent of tinnitus, while that condition 
merits a separate 10 percent evaluation.  Hearing loss is 
noncompensable at this time.

Perforations of the Left and Right Ear Drums

The Veteran contends that his recurrent perforations of the 
left and right ears merit assignment of a compensable 
evaluation, based in part on recurrent ear infections.  

The Rating Schedule provides that TM perforations are rated 
noncompensable under Code 6211.  No compensable evaluation is 
assignable under the rating schedule.  The same criteria have 
been applicable throughout the period of service connection, 
as this provision of the Schedule was not amended in June 
1999.  The Board finds that no increased evaluation is 
warranted under Code 6211.  38 C.F.R. § 4.87a, Code 6211 
(2008).  Further, assignment of an extra schedular evaluation 
for the perforations is not warranted.  There is no 
demonstration of any actual functional impairment due to the 
perforated ear drums, and hence no showing of exceptional or 
unusual circumstances which would render the Rating Schedule 
inapplicable.  38 C.F.R. § 3.321(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
vertigo with bilateral hearing loss and tinnitus, claimed as 
Meniere's Syndrome, prior to June 10, 1999, is denied.

Entitlement to an evaluation in excess of 30 percent for 
vertigo with bilateral hearing loss and tinnitus, claimed as 
Meniere's Syndrome, after June 10, 1999, is granted (based on 
a function of no higher than a 30 percent rating for vertigo, 
a noncompensable rating for hearing loss, and a separate 10 
percent rating for tinnitus awarded effective June 10, 1999), 
subject to the laws and regulations governing payment of 
monetary benefits.

Entitlement to a compensable evaluation for perforations of 
left and right ear drums is denied.


REMAND

The Veteran contends that an evaluation in excess of 10 
percent is warranted for cystitis.  Remand is required for 
further evidentiary development, to obtain updated findings 
related to his disability.

The Veteran last underwent a genitourinary examination in 
July 2005, almost four years ago.  Although extensive VA 
outpatient treatment records have been associated with the 
claims file, these either do not address the status of the 
service connected disability, or do not provide an adequate 
basis upon which to apply the rating criteria.  

The Board further notes that at his October 2008 hearing 
before the undersigned Veterans Law Judge, the Veteran 
indicated a worsening of his condition since the last 
examination.  He also reported manifestations not previously 
reflected in the claims file, such as use of absorbent 
materials.

Finally, outpatient treatment records reveal the development 
of additional disabilities of the genitourinary system which 
may manifest in ways overlapping the symptoms of the 
cystitis.  

A remand is required to obtain a current VA examination, to 
clearly describe all current manifestations of service 
connected cystitis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
genitourinary examination.  The examiner 
should describe in detail the current 
status of the Veteran's cystitis, to 
include how that condition manifests in 
urinary frequency, voiding dysfunction, or 
obstruction.  The examiner should, to the 
extent possible, distinguish between 
symptoms of cystitis and all other urinary 
system diseases or disabilities, including 
renal dysfunction.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


